363 F.2d 35
66-2 USTC  P 9531
John C. MARTIN, Jr., and Peri S. Martin, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10344.
United States Court of Appeals Fourth Circuit.
Argued May 5, 1966.Decided June 17, 1966.

John C. Martin, Jr., Tulsa, Okl., pro se.
Frederick E. Youngman, Attorney, Department of Justice (Richard M. Roberts, Acting Asst. Atty. Gen., Lee A. Jackson and Meyer Rothwacks, Attorneys, Department of Justice, on brief), for respondent.
Before SOBELOFF and BRYAN, Circuit Judges, and FIELD, District Judge.
PER CURIAM.


1
The question presented in this case is whether amounts expended by the taxpayer, John C. Martin, Jr., during the taxable year 1962 for tuition, books and supplies in attending night law school classes are deductible as ordinary or necessary business expenses under Section 162(a) of the Internal Revenue Code of 1954.  Based upon the evidence presented to it the Tax Court concluded that the educational classes in question were not undertaken by the taxpayer primarily for the purpose of maintaining or improving his skills as a patent examiner nor to meet any express requirements incident thereto, and therefore failed to satisfy the requirements of Section 1.162-5 of the Treasury Regulations on Income Tax (1954 Code).  The issue presented to the Tax Court for determination was primarily factual, and in our judgment, the conclusion reached by it was not clearly erroneous and accordingly is binding upon us.  Commissioner of Internal Revenue v. Duberstein, 363 U.S. 278, 80 S.Ct. 1190, 4 L.Ed.2d 1218 (1959); Condit v. Commissioner of Internal Revenue, 329 F.2d 153 (6th Cir. 1964).

The decision of the Tax Court is

2
Affirmed.